Case 1:20-cv-00076-LEK-RT Document 9 Filed 06/02/20 Page 1 of 2   PageID #: 21



                      UNITED STATES DISTRICT COURT

                           DISTRICT OF HAWAII

 NON EMENY CANTEEN # 1,                  CIV. NO. 20-00076 LEK-RT

                  Plaintiff,

       vs.

 GOVERNOR, STATE OF HAWAII, ET
 AL.,

                  Defendants.


      ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE

             On February 14, 2020, pro se Plaintiff “Non Enemy

Canteen #” (“Plaintiff”) filed a Complaint for a Civil Case

(“Complaint”) and an Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application”).           [Dkt. nos. 1,

2.]   On March 30, 2020, the magistrate judge issued Findings and

Recommendation to Deny Application to Proceed in Forma Pauperis

(“F&R”), recommending that the Application be denied and that

Plaintiff be required to either pay the filing fee or file a

revised version of the Application within two weeks after the

adoption of the F&R.      [Dkt. no. 5.]    Plaintiff did not file any

objections to the F&R, and this Court issued an order adopting

the F&R on April 17, 2020.       [Dkt. no. 8.]    Thus, Plaintiff was

required to either pay the filing fee or file a revised

Application by May 1, 2020.       Because Plaintiff has neither paid

the filing fee, filed a revised version of the Application, nor
Case 1:20-cv-00076-LEK-RT Document 9 Filed 06/02/20 Page 2 of 2   PageID #: 22



requested additional time to do so, the Complaint is HEREBY

DISMISSED.    The dismissal is WITHOUT PREJUDICE to the filing of

a new action.     The Clerk’s Office is DIRECTED to enter judgment

and close this case, unless Plaintiff files a motion for

reconsideration on or before the required deadline.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, June 2, 2020.




NON ENEMY CANTEEN # 1 VS. GOVERNOR, STATE OF HAWAII, ET AL.; CV
20-00076 LEK-RT; ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT
PREJUDICE


                                     2
